Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite as to the expression “COP vials”.  The expression fails to set forth the meaning and definition of COP

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (US 2009/0060861) in view of Harris et al. (US Patent 5,482,931).
Poulsen teaches a pharmaceutical formulation comprising a polypeptide and a buffer or a combination of buffers is selected from the group consisting of diethylmalonic acid, trimellitic acid, shikimic acid, glycinamid, 2-amino-2-methyl-l,3-propanediol (AMPD) and tetraethylammonium (T.E.A.) or salts thereof.
Suitable polypeptides (0.01 mg/ml to about 100 mg/ml) can be selected among the group consisting of vasopressin. Vasopressin is also called arginine vasopressin (AVP) or argipressin.  See Para [0031], [0043], [0066], [0051] and [0060].

Poulsen also discloses pharmaceutical formulation further comprise components selected from the group consisting of stabilizer(s) , amino acid base(s), antimicrobial preservative(s), chelating agent(s) e.t.c.  Chelating agents can be selected from salts of ethylenediamine tetraacetic acid (EDTA), citric acid, and aspartic acid, and mixtures thereof. See Para [0051], [0057].  Poulsen differs from the claimed invention in specifically indicating the parenteral administration and storing the composition in a glass or a COP vial.  Harris teaches a stabilized aqueous composition for administration to a patient comprising a biologically active peptide, a buffer, a quaternary amine preservative, such as, benzalkonium chloride, which can be stored at room tempareture.  See the abstract.  The use of vasopressin is taught  in column 2, lines 47-50 and claim 1.  The parenteral administration is taught in column 2, lines 15-18 and claim 10.  The use of buffers is taught in column 2, lines 59-68.  The use of glass vial is taught in the Examples.  It would have been obvious to a person skilled in the art to use vasopressin by parenteral administration, motivated by the teachings of Harris et al., which teaches the use of vasopressin by parenteral administration as old and well known.  The storage of vasopressin in a glass vial is taught by Harris et al.  The ready to use or ready to dilute is the expected property of the Harris composition, since it teaches the claimed components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617